Title: From John Adams to Arthur St. Clair, 17 May 1799
From: Adams, John
To: St. Clair, Arthur


				
					 Sir:—
					Quincy, Mass., May 17, 1799.
				
				I thank you for your favor of April 8th, and especially for the pamphlet inclosed with it. I have read it with great pleasure, as a masterly refutation of its antagonist, in the style and manner of a gentleman, and seasoned with no more than was useful and agreeable of attic salt. Happy am I to find such just sentiments countenanced, encouraged, and prevailing in the North-western Territory. Although your wish that my writings were more generally read is very flattering to me, I am, nevertheless, not very confident that they will do much good. Mankind will not learn wisdom by experience in matters of government. They get rid of all such systems by slight sarcasms, and say that is in favor of democracy, I say that theory is altogether in favor of mixed governments, as well as experience. But I am not about to write a lecture.
				
					
				
				
			